MEMORANDUM **
Paul Andrew Mitchell appeals pro se the district court’s dismissal of his action alleging copyright infringement and related claims. Mitchell also appeals the district court’s denial of his motions for reconsideration and to strike the findings and recommendations entered by the magistrate judge. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We review de novo the district court’s dismissal, Kruso v. Int’l Tel & Tel Corp., 872 F.2d 1416, 1421 (9th Cir.1989), and affirm for the reasons set forth in the magistrate judge’s findings and recommendations, adopted by the district court in an order filed January 25, 2002. Because leave to amend would have been futile, the district court did not abuse its discretion by dismissing the complaint with prejudice. See Reddy v. Litton Indus., Inc., 912 F.2d 291, 296-97 (9th Cir.1990).
The district court’s denial of Mitchell’s motion to strike the findings and recommendations of the magistrate judge was proper because Mitchell failed to file timely objections. See E.D. Cal L.R. 72-304(b). Because Mitchell presented no valid grounds for reconsideration of the dismissal, the district court did not abuse its discretion by denying the motion. See School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993).
We reject all remaining contentions on appeal, and deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for. publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.